

117 HR 1017 IH: No Fencing at the United States Capitol Complex Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1017IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit the use of Federal funds to install permanent fencing around the United States Capitol, any of the Capitol Buildings, or any portion of the Capitol Grounds.1.Short titleThis Act may be cited as the No Fencing at the United States Capitol Complex Act. 2.Prohibiting use of funds for permanent fencing around United States CapitolNo Federal funds may be used to install permanent fencing around—(1)the perimeter of any of the Capitol Buildings described in section 5101 of title 40, United States Code; or(2)the perimeter of the United States Capitol Grounds, or any portion thereof, described in section 5102 of such title.